ORDER
HAL WM. ELLIS, Vice Presiding Judge.
T1 Respondent seeks attorney fees and costs relating to his defense of an unsuceessful action before the Court on the Judiciary, under the authority of City Natl Bank and Trust Co. of Oklahoma City v. Owens, 565 P.2d 4 (Okla.1977), citing patently insufficient allegations contained in the Attorney General's petition.
12 Owens provides that a court has inherent equitable authority to award limited attorney fees against a party who has caused the wasted expenditures where that party has acted "in bad faith, vexatiously, wantonly, or for oppressive reason[.]"
4 3 The Application for Attorney Fees and Costs is denied. The record does not establish that the action against Respondent was brought in bad faith or was vexatious, wanton or oppressive.
14 ELLIS, V.P.J., BOUDREAU, J., LUMPKIN, J., THOMPSON, J., and WINCHESTER, J., concur.
11 5 WINSLOW, J., disqualified.
I 6 LANNING, J., LINDLEY, J., not participating.